Name: The Schengen acquis - Decision of the Central Group of 27 October 1998 on the adoption of measures to fight illegal immigration (SCH/C (98) 117)
 Type: Decision
 Subject Matter: information and information processing;  migration;  international affairs
 Date Published: 2000-09-22

 Avis juridique important|41998D0117The Schengen acquis - Decision of the Central Group of 27 October 1998 on the adoption of measures to fight illegal immigration (SCH/C (98) 117) Official Journal L 239 , 22/09/2000 P. 0205 - 0205DECISION OF THE CENTRAL GROUPof 27 October 1998on the adoption of measures to fight illegal immigration(SCH/C (98)117)THE CENTRAL GROUP,Having regard to Article 132 of the Convention implementing the Schengen Agreement in conjunction with the Executive Committee Decision of 16 September 1998,HAS DECIDED AS FOLLOWS:The revised and finalised version of the action plan annexed hereto concerning measures to combat illegal immigration (SCH/Com-ex (98) 37def.) shall be brought into force pursuant to the mandate from the Executive Committee of 16 September 1998.Brussels, 27 October 1998.The ChairmanB. Schattenberg